DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 to 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi et al ( Jp 2001-2492) in view of  Kotooka (2007/0240629)
The Masatoshi et al reference teaches a method for producing monocrystalline silicon, note entire reference.  This is done by creating a melt and then by submerging a seed crystal in a
Feedstock melt and pulling the seed crystal to grow a monocrystal, wherein an inert gas is made to flow along a melt surface in a gap between the undersurface of a thermal shield and the melt surface, and a flow rate increasing portion that locally and greatly increases the flow rate of the inert gas is provided at one position on a circle around the central axis of the monocrystal to form a deviation in the flow rate of the inert gas flowing along the melt surface and to control convection in the melt  see abstract and figures esp fig. 4(b), (c)).  The sole difference between the instant claim and the prior art is the horizontal 
	With regards to claim 2,  the Kotooka reference teaches that the magnetic field is maintained at a strength above a first value, note para 0057.
	With regards to claim 3, the Masatoshi et al reference teaches a heat shield is asymmetric to the place of growth and magnetic field, note figures.
	With regards to claim 4, the Masatoshi et al reference teaches an exhaust which is asymmetric to the flow note figures.

			Examiner’s Remarks
	The Takano, Song and Cho references are merely cited of interest as showing the state of silicon seed pulling.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714